 



Exhibit 10.28

      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

CA, INC.
MANAGED SERVICES PROVIDER (MSP) AGREEMENT



          Name and Address of Authorized MSP:   InterNetwork Experts, Inc.    
1955 Lakeway Drive, Suite 220, Lewisville, TX 75057
Contact: Jon Groves
       
Tel: 469-549-3903
      E-Mail: Jonathon.Groves@netwurant.com

This MSP Agreement (“Agreement”) is entered into by CA, Inc. whose principal
place of business is at One CA Plaza, Islandia, New York 11949 (“CA”) and the
MSP identified above, and will commence on the Effective Date.

CA and MSP agree to the terms and conditions of this Standard MSP Agreement
(“Agreement”). This Agreement authorizes MSP to provide managed services to
their End Users as further defined herein.

  3.   DEFINITIONS. In this Agreement each word or phrase with the initial
letter capitalized shall have the following meaning unless expressly provided
otherwise. The term “Section” refers to an identified section of this Agreement.
A reference to an Exhibit is to an Exhibit to this Agreement as the same may be
modified by mutual agreement in writing from time to time.

  3.1.   CA Marks means CA’s trade marks, service marks, logos, designations and
insignias.     1.1.   CA Software means CA software products stated in Exhibit A
the use of which is restricted solely to enable MSP to provide remote monitoring
services to MSP End Users using a virtual computer connection to MSP End Users’
networks provide any of the following services: to monitor and provide asset
management, software delivery, desktop refresh, remote control and/or help desk
services. Such CA Software shall also include all corrections, Maintenance
Releases, New Versions and associated Documentation thereto provided by CA to
MSP, but not beta, pre-release or other special release products, which are
specifically excluded from the definition of CA Software.     3.2.  
Confidential Information means the information and materials noticed or marked
by CA or MSP as confidential and proprietary. “Confidential Information” does
not include information that (i) is already known to the receiving party at the
time it is disclosed and has not been obtained wrongfully, (ii) becomes publicly
known without fault of the receiving party, (iii) is independently developed by
the receiving party, (iv) is approved for release in writing by the disclosing
party, (v) is disclosed without restriction by the disclosing party to a third
party, or (vi) is disclosed pursuant to legal obligations beyond the control of
the disclosing and receiving parties. However, the foregoing shall not be deemed
to grant to either party a license of the other party’s copyrights or patents.
For purposes of this definition, CA Software shall always be deemed Confidential
Information.     3.3.   Demonstration Software means the CA Software used
internally by MSP on the computer(s) listed in the applicable Demonstration
Software Order Form(s) for demonstration and support purposes.     3.4.  
Documentation means CA’s published technical manuals that accompany the CA
Software.     3.5.   End Users means the remote managed service third party
entities for which MSP provides or shall provide remote managed services and
with whom MSP has a confidentiality agreement sufficiently broad in scope to
include the CA Software as defined below. MSP End Users shall not include an
entity that redistributes, distributes, licenses, rents or leases CA Software to
other parties in the regular course of business.     1.2.   End User Agreement
means the terms and conditions pursuant to which an End User has access to CA
Software by MSP for MSP services including access to the functionality of the CA
Software. Such Agreement shall include terms and conditions that will cause End
User to observe usage and confidentiality restrictions set forth herein prior to
allowing End User to have such access solely for End User’s Internal Use.    
1.3.   Effective Date means the date stated in Exhibit A.

      CA Initial      /s/ DDG        MSP Initial      /s/ JG            Legally
approved by CA Shama09    

Page 1 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

  3.6.   Internal Use means use for an End User’s internal business operations
only. “Internal Use” does not include timesharing, provision of outsourcing or
facilities management services.     3.7.   Maintenance Releases means temporary
fixes, error corrections, workarounds and corrections made available by CA for
MSP to support the usage of CA Software, but does not include (i) New Versions
or (ii) new products available from CA for an additional fee.     1.4.   New
Versions means a new version of the CA Software containing new features or
functions as well as error corrections, but does not include new products
available from CA for an additional fee.     3.8.   Territory means the area
identified in Exhibit A but always excluding any countries which CA is
prohibited from exporting its products to as prescribed by US export laws.    
3.9.   Upgrade means any change in the usage of the CA Products (including, but
not limited to the transfer of CA Products to a computer in a higher price
classification, or an increase in authorized use limitation) that would result
in an increase in price as determined in accordance with CA’s then current price
list.

  2.   TERM. This Agreement, unless terminated earlier as provided in this
Agreement, will commence on the Effective Date and will expire three (3) years
from the Effective Date, subject to the term limitations specified in Exhibit A.
Nothing contained in this Agreement should be interpreted as requiring either CA
or MSP to renew or extend this Agreement.     4.   APPOINTMENT.

  4.1.   Appointment. CA appoints MSP within the Territory. This appointment is
non-exclusive, with CA reserving the right to appoint other MSPs without
restriction as to number and location. Subject to Section 3.2 below, CA grants a
non-exclusive, non-transferable, license within the Territory to:

  2.1.1.   utilize the CA Software in the designated Operations Center (“OC”),
located at the Installation Site(s) indicated on Exhibit A, to provide remote
monitoring services to MSP End Users and to process the business data of
multiple MSP End Users. If MSP subsequently opens other OCs within the
Territory, MSP agrees to obtain CA’s prior written approval to use the CA
Software at such other OC locations and MSP further agrees to comply with any
reasonable conditions imposed on MSP by CA in consideration for granting such
approval. In no circumstance may MSP or any MSP End User use or access any CA
Software hereunder for the benefit of any MSP End User which is itself engaged
in the business of providing data processing services of any kind to its own
customers, whether acting as a facilities manager, remote services provider,
service bureau, outsourcer or otherwise.     2.1.2.   replace the CA Software
with New Versions made generally available by CA from time to time if MSP pays
the applicable maintenance and support fees; and     4.1.1.   acquire Upgrades
intended for End Users from CA, on an as-needed basis if MSP shall have paid the
applicable maintenance and support fees.     4.1.2.   provide demonstration of
the MSP service to End Users or prospective end users that includes CA Software
subject to the confidentiality and usage restrictions contained herein.

  4.2.   Restrictions. The license made available to MSP is subject to the
following:

  4.2.1.   MSP shall not reverse engineer, disassemble, decompile, or otherwise
attempt to discover the source code for the CA Software; redistribute, encumber,
sell, rent, lease, sublicense, or otherwise transfer rights to the CA Software
(except as expressly permitted hereunder); or remove or alter any trademark,
logo, copyright or other proprietary notices, legends, symbols or labels in the
CA Software (except as explicitly permitted hereunder). MSP shall not disclose
the individual or separate pricing of the CA Software under this Agreement to
any third party.

  2.2.   Subsidiaries and Affiliates. MSP’s subsidiaries and affiliates are not
permitted to access the CA Software without the prior written consent of CA.

3.   PRODUCTS AND PRICING

      CA Initial      /s/ DDG        MSP Initial      /s/ JG            Legally
approved by CA Shama09    

Page 2 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

  4.3.   Eligible Products. MSP is authorized under this Agreement to utilize
and market the functionality of the CA Software as part of the remote managed
services provided by MSP.     3.1.   Pricing. The fees payable by MSP will be in
accordance with the Fees in Exhibit A.     4.4.   CA Software Changes. CA
reserves the right at any time to make changes or modifications to any CA
Software, including without limitation changes which are required (i) for
security, or (ii) to facilitate performance in accordance with published
documentation. CA also reserves the right at any time to (i) increase or
decrease list or recommended prices against which discounts are calculated and
(ii) to discontinue the sale or availability of any CA Software at any time. CA
will give 30 days notice of any list price increases or discontinuance of any CA
Software. All such changes shall become effective 30 days after notice is given.
Orders requesting delivery after the effective ate of a price change will be
invoiced at the changed price.

  5.   MARKETING, END USER SATISFACTION, MSP OBLIGATIONS AND SUPPORT.

  5.1.   Use of Authorized MSP Title. MSP may refer to itself, in connection
with exercising its rights under this Agreement, as a “CA Authorized MSP,” but
solely in connection with marketing the CA Software and only during the term of
this Agreement.     3.2.   Use of CA Marks and Trade Names. MSP is authorized to
use the CA Marks applicable to CA Software obtained under this Agreement in
connection with its marketing of CA Software as part of the managed services
provided by MSP, but only in accordance with CA’s then current trademark usage
policies (including rights to monitor MSP’s use of the CA Marks) set forth on
CA’s web site www.ca.com/corp_identity/legal.htm and only during the term of
this Agreement. Upon the Expiration Date or termination of this Agreement, MSP
agrees to cease all display, advertising and use of any and all CA Marks and
trade names. MSP recognizes CA’s or its licensors’ ownership and title to the
trade names and CA Marks and the goodwill attaching to the trade names and CA
Marks. MSP agrees that any goodwill that accrues because of its use of the trade
names and/or CA Marks belongs to CA. MSP agrees that if it contests the CA Marks
or trade names, or makes application for registration of any CA Marks or trade
names without CA’s prior written consent, CA shall be entitled to terminate this
Agreement immediately upon written notice to MSP. MSP agrees not to use, employ
or attempt to register any trademarks or trade names that are confusingly
similar to the CA Marks or trade names.     3.3.   Obligations using CA Marks.
MSP shall not attach, remove or disfigure any CA Marks on the CA Software and
shall not attach any additional marks to the CA Software except as otherwise
agreed by CA. MSP shall not attach the CA Marks to any products other than the
CA Software. MSP agrees not to alter or remove or obscure any copyright or other
proprietary notices on or in the CA Software or related Documentation or
materials. CA may from time to time use other or additional marks with respect
to any CA Software. The provisions of this Agreement governing MSP’s use of the
CA Marks shall also apply to such other marks.     3.4.   End User Satisfaction.
MSP agrees that high End User satisfaction is a condition of its continued
authorization by CA. Although CA has granted MSP a Territory-wide authority to
remotely manage End Users with CA Software under the terms of this Agreement,
MSP agrees that it will not market and distribute CA Software in areas where it
does not have the ability to support the CA Software. In addition, to help
ensure high End User satisfaction, MSP agrees to:

  5.1.1.   report to CA promptly and in writing all suspected and actual
problems with any CA Software;     5.1.2.   avoid deceptive, misleading or
unethical practices that are or might be detrimental to CA or the CA Software;  
  5.1.3.   refrain from making any false or misleading representations with
regard to CA or CA Software;     5.1.4.   refrain from making any
representations, warranties or guarantees to customers with respect to the
specifications, features or capabilities of CA Software that are inconsistent
with the literature distributed by CA; and     5.1.5.   provide or cause to be
provided all original media and manuals accompanying each CA Software license to
the End User if applicable.

  5.2.   MSP Obligations. MSP agrees to the following:

      CA Initial      /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 3 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

  5.2.1.   MSP shall bear all costs of integrating and or implementation,
including any required education services relating to the CA Software using CA
Services pursuant to the MSP Support Addendum attached as Exhibit B.     5.2.2.
  MSP shall bear all costs of and all related sales and marketing expenses.

  5.3.   Support and Maintenance.

  3.4.1.   MSP First Level Support. MSP shall provide first level support for
the CA Software as described in the MSP Support Addendum attached hereto,
substantially similar to the level of support provided by CA to an End User,.
MSP shall ensure that members of its technical staff complete sufficient
training regarding the CA Software as necessary to provide first level support
to MSP’s End Users and MSP Channel Partners. CA shall not have any obligation to
provide first level support to MSP’s End Users (unless CA has entered into a
maintenance agreement directly with the End User). If CA directly supports an
End User, CA shall be entitled to retain the full amount of maintenance revenue
received from such End User.     3.4.2.   Second Level Support and Maintenance.
CA shall provide MSP with second level support (as detailed at the following web
site: http://supportconnect.ca.com as updated from time to time) and
“Maintenance” as described below for CA Software properly licensed to MSP’s End
Users in return for payment by MSP of the maintenance fees set forth in
Exhibit A (or purchase of any CA Software that includes annual Maintenance) and
provided that MSP follows CA’s standard procedures for provision of support.
MSP’s payment of the fee each year shall entitle MSP to the following
“Maintenance” benefits: (i) the provision of second level telephone support and
assistance from CA respecting the use and operation of the CA Software as well
as error fixes and (ii) the provision of New Versions and enhancements of the CA
Software running on new operating systems provided the same are developed and
released by CA generally and delivered at no extra charge to CA’s other
licensees who have active maintenance plans. MSP is not entitled to second level
support from CA or provision of other Maintenance benefits for End Users not
under an annual maintenance plan.     3.4.3.   Exceptions for Support. CA shall
have no obligation to provide second level support to MSP for: (i) altered,
damaged or modified CA Software; (ii) CA Software that is not the then-current
release of the CA Software available from CA; (iii) CA Software problems caused
by MSP, or the End User’s negligence, hardware malfunction or other causes
beyond the control of CA; (iv) CA Software installed on a hardware or operating
system environment which is not supported by CA; or (v) pre-release or beta CA
Software that are not part of an official CA beta program.     3.4.4.  
Demonstration Software. MSP may obtain Demonstration Software from CA. MSP must
complete CA’s then standard Demonstration Software order form and deliver such
order form to CA for each copy of the Demonstration Software acquired by MSP
under this Agreement. Demonstration Software may not be used by MSP for
production purposes or transferred or sublicensed to any third party. Such
licenses may only be used for demonstration and support purposes if MSP pays the
applicable second level support fees and shall be subject to all of the terms,
conditions and restrictions of this Agreement. Such licenses shall be returned
to CA in the event of any expiration or termination of this Agreement.

  6.   ROYALTY REPORTING AND PAYMENT

  3.5.   On or before ten (10) days after the last business day of each calendar
quarter from the Effective Date, MSP agrees to provide CA with a written report
identifying the total number of handsets as identified in Exhibit A. The report
shall be in the format CA shall reasonably require from time to time.     3.6.  
All amounts payable under this Agreement shall be paid in the currency stated in
the Exhibit A without deduction or set off and if no currency is stated in
Exhibit A then in US Dollars and all amounts are exclusive of all taxes,
including sales, use or value added taxes where applicable. Upon presentation of
invoices by CA, MSP shall pay any and all applicable tariffs, duties or taxes
(other than franchise and income taxes for which CA is responsible) imposed or
levied by any government or agency, including, without limitation, federal,
state and local sales, use, value added and personal property taxes. Any claimed
exemption from such tariffs, duties or taxes must be supported by a tax
exemption certificate and other proper documentary evidence delivered to CA at
the time of signature of this Agreement.     3.7.   During the term of this
Agreement and for a period of at least three (3) years following termination or
expiry of this Agreement, MSP shall keep full, true and accurate records and
accounts in accordance with generally accepted accounting practices to show the
amount of fees payable to CA under this Agreement. CA shall have

      CA Initial      /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 4 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

      the right to inspect MSP’s business premises to determine MSP’s compliance
with this Agreement and to audit MSP’S books and records related to this
Agreement to determine that fees paid to CA are correct. All costs of audit or
inspection shall be borne by CA except that such expenses shall be borne by MSP
in the event that any inspection or audit determines that MSP has underpaid fees
in any period in excess of five percent (5%). MSP shall be required to pay to CA
any underpaid fees and late charges thereon shown by an inspection or audit.
Such audit right shall survive the termination of this Agreement for a period of
three (3) years.

  3.8.   In the event any payment is not made when due, CA may also: (i) cease
provision of technical support and (ii) pursue all other available legal
remedies. Any such actions by CA shall not give rise to any claim by MSP for
breach of this Agreement. In addition to such other rights as CA may have, MSP
shall pay an annual late payment charge equal to the lesser of one and one-half
percent (1.5%) of the outstanding amount or the maximum amount allowed by law on
any invoice rendered by CA that is not paid when due.     3.9.   Any dispute MSP
may have concerning any invoice issued by CA to MSP must be submitted to CA
within thirty (30) days from the date of receipt of the invoice. If MSP fails to
do so, MSP shall have no further right to dispute the relevant invoice.

  7.   INTELLECTUAL PROPERTY RIGHTS, INDEMNIFICATION AND CONFIDENTIAL
INFORMATION.

  7.1.   Proprietary Nature of Products and Ownership. No title to or ownership
of the CA Software is transferred to MSP. Notwithstanding any provision of this
Agreement to the contrary, CA owns and retains all title and ownership of all
intellectual property rights in the CA Software, including all software,
software master diskettes, copies of software, master diskettes, documentation
and related materials that are acquired, produced or shipped by CA under this
Agreement, and all modifications to and derivative works from software acquired
under this Agreement made by MSP, CA or any third party. CA does not transfer
any portion of such title and ownership, or any of the associated goodwill, to
MSP, and this Agreement should not be construed to grant MSP any right or
license, whether by implication, estoppel or otherwise, except as expressly
provided. MSP agrees to be bound by and observe the proprietary nature of the CA
Software. MSP agrees to take appropriate action by instruction or agreement with
its employees, agents, contractors and sub-licensees who are permitted access to
the CA Software to fulfill MSP’s obligations under this Agreement. Except as set
forth in this Agreement, or as may be permitted in writing by CA, MSP agrees not
to provide CA Software or any part or copies thereof to any third party without
the prior written consent of CA.     3.10.   Indemnification. Except as limited
in Sections 7.3, 7.4 and 7.5 below, and provided MSP is not then in default
under this Agreement, CA shall indemnify MSP and keep MSP indemnified from and
against any and all reasonable losses and damages, costs (including reasonable
legal fees), charges, claims and expenses arising from or by reason of any third
party claim that the MSP’s use or possession of the CA Software provided by CA
to MSP in accordance with the provisions of this Agreement infringes a third
party’s copyright and/or patent. CA shall not indemnify any End User of MSP.    
3.11.   In the event that a claim is made or threatened against MSP to which the
indemnity in Section 7.2 applies, then MSP shall:

  7.1.1.   upon becoming aware of any infringement or allegations of
infringement promptly notify CA of the same in writing;     7.1.2.   not make
any admissions as to liability or compromise or agree to any settlement without
CA’s prior written consent; and     7.1.3.   provide CA with full control of the
defense and settlement negotiations and provide all reasonable assistance at
CA’s expense in connection with any negotiations and litigation arising from
such claims.

  3.12.   If a claim or alleged claim of infringement of any copyright and/or
patent in the CA Software is made and such claim causes MSPs use of the CA
Software (or any part thereof) to be disrupted, or materially impaired, or
impairs MSP’s ability to provide managed remote services to End Users, then CA
may at its own option and expense:

  7.4.1.   Procure the right for MSP to continue to use and distribute the
infringing CA Software in the manner provided in this Agreement; or

      CA Initial      /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 5 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

  3.12.1.   modify or replace the infringing or potentially infringing CA
Software (or the relevant part thereof) so that there is no infringement or
potential infringement and CA shall ensure that such modification or replacement
provides the same, or substantially the same or improved functionality to the
software being replaced and is effected by CA with minimal interruption to the
business of MSP; or     3.12.2.   if none of the foregoing alternatives is
reasonably practicable, to terminate the relevant license and remove the
infringing CA Software from the MSP Product and refund to MSP the fees paid to
CA for the same from the point in time that the infringement first took place.

  7.2.   CA shall have no liability for infringement to the extent that the
infringement results from (i) CA’s compliance with designs and/or specifications
provided by MSP, (ii) use of other than the current release of the CA Software,
if the infringement would have been avoided by use of the current release and if
the infringement occurs more than thirty (30) days after CA has made a public
announcement or notified MSP in writing that a previous release may infringe,
(iii) a modification of the CA Software that was not authorized in writing by
CA, (iv) use of the CA Software in combination with non-CA software, equipment
or data other than as specified in the Documentation or otherwise previously
approved in writing by CA for use with the CA Software, or (v) the furnishing to
MSP of any information, service, or technical support by a third party not
authorized by CA.     7.3.   THE ABOVE STATES THE ENTIRE LIABILITY OF CA WITH
RESPECT TO INFRINGEMENT OF PATENTS, COPYRIGHTS, TRADEMARKS OR ANY OTHER FORM OF
INTELLECTUAL PROPERTY RIGHT BY ANY SOFTWARE SUPPLIED BY CA.     7.4.   MSP
Indemnification. MSP shall indemnify, defend and hold harmless CA, its officers,
directors, employees, agents, successors and permitted assigns (“CA Indemnified
Parties”) from and against any and all Damages, to the extent such Damages
(a) arise out of or relate to a claim that the portion of the MSP services
developed by MSP without the assistance of CA (“MSP Indemnifiable Material”) or
any portion thereof, infringes, misappropriates, or otherwise violates any third
party’s intellectual property rights; and/or (b) are based on a claim that any
MSP modification or in the event that MSP (i) caused any personal injury and/or
tangible property damage or harm to an End User or End User’s computer system or
privacy; and/or (ii) improperly characterizes, removes or interferes with third
party software, files, data, text or code or any similar claim including,
without limitation, any claim of unfair competition, commercial libel or
defamation, interference with contractual relations, interference with
prospective economic advantages, or any violation of the Lanham Act (as codified
in 15 U.S.C. 1125) or similar state law and or (iii) causes CA Software to be
operated in a manner that is inconsistent to any regulatory, legal requirement
that may cause a fine, impairment to CA Software or cause a third party action.
    7.5.   Defense and Settlement. Each Party shall give the other Party prompt
notice of any such claim made against it, and the Parties shall cooperate in the
defense of any such claim, suit or proceeding, including appeals, negotiations
and any settlement or compromise thereof, provided that non-indemnifying Party
must approve the terms of any settlement or compromise that may impose any
unindemnified or non-monetary liability on such Party.     7.6.   Product
Tampering. Unless explicitly permitted by applicable legislation, and except as
specifically permitted in this Agreement, MSP shall not, nor shall it permit any
third party to: (i) copy or manufacture the CA Software or any portion thereof;
(ii) translate, adapt, enhance, extend, decompile, disassemble or reverse
engineer the CA Software; or (iii) use the CA Software to provide any facility
management or service bureau service or otherwise use the CA Software to process
the data of any third party. MSP agrees that any such works are derivative works
and as such are the sole and exclusive property of CA or its licensor.     7.7.
  Allocation of Risk. The parties agree that the indemnities above and the
warranties and limitations of liability mentioned below fully and fairly reflect
the allocation of risk among the parties and the price of the CA Software.    
7.8.   Confidential Information. The parties agree that any Confidential
Information provided under this Agreement will be held and maintained in strict
confidence and shall disseminate Confidential Information only on a need-to-know
basis. The party receiving Confidential information shall be permitted to
disclose Confidential Information in connection with a judicial or
administrative proceeding to the extent that such disclosure is required under
applicable law or court order, provided that the disclosing party shall be given
prompt and

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 6 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

      timely written notice of any such proceeding and shall offer reasonable
cooperation in any effort of the other party to obtain a protective order.

  8.   WARRANTIES.

  8.1.   Statements of Limited Warranty. CA warrants that the CA Software will
operate in accordance with the specification published by CA for the CA Software
during the term of this Agreement. However, if it is determined that the CA
Software fails to operate according to the said specification CA’s only
responsibility will be to exercise all reasonable efforts, consistent with
industry standards and with reasonable care and skill, to cure any defects
pursuant to its obligations in Section 5.6 above. Due to the nature of computer
software CA does not warrant that operation will be error-free or uninterrupted.
    8.2.   Warranty Representations. MSP is not authorized to make any warranty
commitment on CA’s behalf, whether written or oral, other than those contained
in the applicable CA End User Agreement     3.13.   LIMITATION OF WARRANTIES.
THE WARRANTIES DESCRIBED IN THIS SECTION 8 ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, SUITABILITY, SATISFACTORY QUALITY AND FITNESS FOR A PARTICULAR
PURPOSE WHICH ARE HEREBY EXCLUDED TO THE MAXIMUM PERMITTED BY LAW.

  9.   LIMITATION OF LIABILITY.

  9.1.   Aggregate Liability. Except for death or personal injury caused by the
negligence or willful default of CA or its employees, and subject to Section 9.2
below, CA’s liability for direct damages to MSP for any cause whatsoever, except
as otherwise stated in this Section, and regardless of the form of action, will
be limited to the amount of royalties paid by MSP for the CA Software that
caused the damage or gave rise to the cause of action calculated from the period
of six months prior to the date that the cause of action arose.     9.2.  
Exclusive Remedies. The remedies provided in this Agreement are the sole and
exclusive remedies of the parties. In no event shall CA be liable to MSP or any
other party, whether in contract or tort, for any incidental, indirect, special,
consequential or unforeseeable loss or damage (including, without limitation,
loss of profits, loss of business, loss of opportunity, loss or corruption of
date), however arising, even if advised of the possibility of such loss or
damages being incurred.     9.3.   Third Party Claims. Except for death or
personal injury caused by the negligence or willful misconduct of CA or its
employees, CA shall not be liable for any claim by MSP based on any third party
claim.

  4.   TERMINATION.

  9.4.   Termination for Cause. Either party may terminate this Agreement for
the substantial breach by the other party of a material term. The terminating
party will first give the other party written notice of the breach and a
reasonable period of at least thirty (30) days in which to cure the alleged
breach. If a cure is not achieved during the cure period, then the non-breaching
party may terminate this Agreement upon written notice.     4.1.   Termination
by CA. CA may terminate this Agreement immediately if MSP fails to meet its
payment obligations under this Agreement and this failure continues for ten
(10) days or more following receipt of written notice from CA.     4.2.  
Insolvency, Assignment, or Bankruptcy. Subject to any mandatory laws, either
party may terminate this Agreement upon written notice to the other party if the
other party (I) is not paying its debts as such debts generally become due,
(ii) becomes insolvent, (iii) files or has filed against it a petition (or other
document) under any Bankruptcy Law or similar law, that is unresolved within
sixty (60) days of the filing of such petition (or document), (iv) proposes any
dissolution, liquidation, composition, financial reorganization or
recapitalization with creditors, (v) makes a general assignment or trust
mortgage for the benefit of creditors, or (vi) if a receiver, trustee, custodian
or similar agent is appointed or takes possession of any of its property or
business. CA may terminate this Agreement if there is a merger, sale of
substantially all of the assets or change of control of MSP. A “change of
control” shall be deemed to occur when an entity acquires fifty percent (50%)

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 7 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

      or more of the voting shares or equity interest in MSP or in the event of
a change of a majority of the Board of Directors (or majority of the partners if
a partnership) of MSP.

  4.3.   Acceleration of Payment. Upon termination of this Agreement the due
dates of all outstanding invoices to MSP for licenses of CA Software will
automatically be accelerated so that they become due and payable on the
effective date of termination, even if longer terms had been provided
previously. Unless otherwise agreed in writing to the contrary, all orders or
portions of orders remaining un-shipped as of the effective date of such
termination will automatically be canceled.     4.4.   Effect of Termination on
Obligations. Termination of this Agreement will not affect any pre-termination
obligations of either party under this Agreement, and any termination is without
prejudice to the enforcement of any un-discharged obligations existing at the
time of termination. Regardless of any other provision of this Agreement, CA
will not by reason of the termination of this Agreement be liable for
compensation, reimbursement, or damages on account of the loss of prospective
profits on anticipated sales, or on account of expenditures, investments,
leases, or commitments in connection with MSP’s business or goodwill, or
otherwise. Except as set forth herein and below in Section 10.7, upon expiration
or termination of this Agreement, MSP shall terminate any connections to the
functionality of the CA Software provided by MSP to End Users and immediately
return to CA, at MSP’s expense: (i) all copies of the CA Software; (ii) all
Demonstration Software; (iii) all Documentation; (iv) all CA Software brochures,
marketing collateral and materials; and (v) all master copies of the CA
Software; together with a certified statement by a duly authorized officer of
MSP stating that all such CA Software and materials and any other confidential
information of CA have been returned to CA or destroyed. MSP shall take such
other reasonable action as may be necessary to remove its identification as a
representative of the CA Software.     4.5.   Wind Down Period. In the event of
any termination of this Agreement by CA under Section or termination by MSP
under Sections 10.1 or 10.3, MSP shall be entitled to provide managed services
to End Users for a period not to exceed ninety (90) days subject to its
continuing compliance with all terms and conditions of this Agreement.

  5.   GENERAL PROVISIONS.

  9.5.   Force Majeure. If either party is prevented from performing any portion
of this Agreement (except the payment of money) by causes beyond its control,
including civil commotion, war, governmental regulations or controls, casualty,
inability to obtain materials or services or acts of God, such defaulting party
will be excused from performance for the period of the delay and for a
reasonable time thereafter.     9.6.   Choice of Law / Jurisdiction. The laws of
the State of New York (excluding its conflict of laws provisions) shall govern
the construction and enforceability of this Agreement. The parties agree that
any action arising under or relating to this Agreement or the Products shall lie
within the exclusive jurisdiction of the State and Federal Courts located in
Suffolk County, New York. MSP consents to the exercise of jurisdiction by any
such court and agrees that process may be served on MSP in any such action by
mailing same to MSP at the address set forth above. If either party is compelled
to seek judicial enforcement of its rights under this Agreement, the prevailing
party in any such action shall be entitled to recover its costs incurred in such
action, including reasonable attorneys’ fees. The United Nations Convention on
Contracts for the International Sale of Goods will not apply to this Agreement.
    9.7.   Survival of Terms. The provisions of this Agreement that by their
nature extend beyond the Expiration Date or other termination of this Agreement
will survive and remain in effect until all obligations are satisfied.     9.8.
  Export Compliance: Regardless of any disclosure made by MSP of an ultimate
destination of any CA Software, MSP warrants that MSP will not export or
disclose directly or indirectly the CA Software or related technical
information, documents or materials, or any direct product thereof, without the
prior written consent, if required, of the US Department of Commerce. MSP
further warrants that it will agree to comply with any other applicable import
or export laws and regulations and ensure its MSP End Users abide by the terms
contained in this clause. In addition, in the event CA consents to the
exportation of the CA Software by MSP outside the Territory, MSP shall obtain
all applicable licenses. MSP shall take all necessary steps to assure that CA
obtains full protection of its intellectual property rights under these
provisions.

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 8 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

  9.9.   Waiver. No waiver of any right or remedy on one occasion by either
party will be deemed a waiver of that right or remedy on any other occasion.    
9.10.   Superior Agreement. This Agreement will not be supplemented or modified
by any course of dealing or usage of trade. Variance from or addition to the
terms and conditions of this Agreement in any purchase order or other written
notification from MSP (including but not limited to any specification of a price
different than CA’s current list price, less the appropriate discount) will be
of no effect, unless otherwise expressly provided in this Agreement. This
Agreement may be amended or modified only by a writing signed by each party.    
9.11.   Assignment. This Agreement is not assignable by MSP, in whole or in
part, without CA’s prior written consent. Any attempted assignment without CA’s
written consent will be null and void.     9.12.   Notice. Unless otherwise
agreed to by the parties, all notices required under this Agreement (except
those relating to product pricing, changes and upgrades) will be deemed
effective when received and made in writing by either (i) registered mail, (ii)
certified mail, return receipt requested (or equivalent), (iii) overnight mail,
addressed and sent to the address indicated in the Agreement (or subsequently
notified in writing) and to the attention of the party executing this Agreement
or that person’s successor, or (iv) by telephone facsimile transfer
appropriately directed to the attention of the party executing this Agreement or
that person’s successor.     9.13.   Compliance with Laws. Each party shall be
responsible to comply with all applicable laws and regulations.     9.14.  
Reservation of Title. If MSP acquires inventory of CA Software under this
Agreement, all such inventory shall remain the title and property of CA until CA
has received full payment for the same. Any master media provided by CA to MSP
shall at all times remain the property of CA and MSP shall return the same to CA
upon termination or expiry of the Agreement.     9.15.   Severability. If any
term, provision, covenant or condition of this Agreement is held invalid or
unenforceable for any reason, the remainder of the provisions will continue in
full force and effect as if this Agreement had been executed with the invalid
portion eliminated. The parties further agree to substitute for the invalid
provision a valid provision that most closely approximates the intent and
economic effect of the invalid provision.     9.16.   Independent Contractors.
Each party acknowledges that the parties to this Agreement are independent
contractors and that it will not, except in accordance with this Agreement,
represent itself as an agent or legal representative of the other.     9.17.  
Headings and Precedence. The headings provided in this Agreement are for
convenience only and will not be used in interpreting or construing this
Agreement. In the event of any conflict between the terms of this Agreement and
any Exhibit or addendum hereto, the terms of the Exhibit or addendum shall
prevail.     5.1.   No Other Terms. This Agreement, its Exhibits and the
documents referred to herein comprise the whole Agreement between the parties.
All prior oral or written agreements or representations other than as included
in this Agreement are hereby excluded from this Agreement.

THE PARTIES REPRESENT THAT THEY HAVE READ THIS AGREEMENT AND AGREE TO BE BOUND
BY ITS TERMS AND CONDITIONS.



                      Accepted by: CA, Inc.       InterNetwork Experts, Inc.    
 
                   
Signed:
  /s/ David D. Gruennert       Signed:   /s/ Jonathan A. Groves    
 
 
 
         
 
   
 
                   
Name:
  David D. Gruennert       Name:   Jonathan A. Groves    
 
                   
 
                   
Title:
  Vice President Finance       Title:   Director, NetSurant Operations    
 
                   
 
                   
Date:
  3/30/06       Date:   3/21/06    
 
                     

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 9 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

EXHIBIT A
SPECIFICATIONS FOR USAGE OF CA PRODUCTS
CA SOFTWARE

                  USE   OPERATING   SHIPMENT SECTION 1 PROGRAMS   AUTHORIZATION
  SYSTEM   REQUIRED
CA End-to-End Performance Console
  2 Tier-2   Windows 2003   Yes
CA Real-Time Perforamance Monitor
  1 Tier-1   Windows 2003   Yes
CA Performance Management Elements Universal
  4,000 Elements   Windows 2003   Yes
CA Performance Management Application Performance Modules
  2 Systems   Windows 2003   Yes
VOIP Handsets, consisting of the following components:
  10,000 Handsets   Windows 2003   Yes
CA Voice Management for Cisco Call Manager
           
CA Voice Management for Cisco Unity Bridge – Platform 1
           
CA SNMP Agent for Systems
           

                  USE   OPERATING   SHIPMENT SECTION 2 PROGRAMS   AUTHORIZATION
  SYSTEM   REQUIRED
Unicenter Remote Control
  8 Tier-2 Servers   Windows 2003   No
Unicenter Service Plus Service Desk
  10 Users   Windows 2003   No
Unicenter Management Portal
  1 Tier-2 Server   Windows 2003   No
Unicenter Advanced Network Operations *
  1 Tier-2 Server   Windows 2003   No
Unicenter Network & Systems Management
  11 Tier-2 Servers   Windows 2003   No
Unicenter Network & Systems Management Systems
Performance Option *
  1 Tier-2 Server   Windows 2003   No
Unicenter Network & Systems Management Network
Performance Option *
  1 Tier-2 Server   Windows 2003   No
Unicenter Service Level Management
  1 Tier-2 Server   Windows 2003   No
Cleverpath Report for Unicenter
  1 Site   Windows 2003   No
Unicenter Mgmt for Microsoft Exchange – Exchange Server
  1 Tier-1 Server   Windows 2003   No
Unicenter Mgmt for Microsoft Exchange – Mailbox
  300 Users   Windows 2003   No

 

(*)   Maintenance and Support for the specified CA Software expires on March 29,
2007

PRODUCT DELIVERY
Any CA Software identified with “NO” under the heading entitled “Shipment
Required” above was previously delivered to MSP by CA and therefore will not be
delivered to MSP at this time. CA Software identified with a “YES” under such
heading will be delivered to MSP upon execution of this agreement. The CA
Software shall be delivered to MSP, either by electronic delivery or in tangible
media F.O.B. Point of Shipment, as CA deems appropriate.
MSP OPERATIONS CENTER (OC) INSTALLATION SITE
1955 Lakeway Drive, Suite 220, Lewisville, TX 75057
TERRITORY (include target market if appropriate): North America
FEES
MSP shall pay to CA a fee inclusive of usage and maintenance of the CA Software
through the expiration of the Term, in the amount of $ 401,346.00, payable as
follows:

          Due Date   Amount Due
March 30, 2006
  $ 138,140.00  
March 30, 2007
  $ 131,603.00  
March 30, 2008
  $ 131,603.00  

Nothing herein shall affect MSP’s obligation to pay the License Fee and UMF (or
MF, as applicable) as provided in the License.

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 10 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

Thereafter, (a) continued usage and maintenance of the Section 1 Programs shall
be subject to MSP’s payment of CA’s annual usage and maintenance fee, and
(b) continued usage of the Section 2 Programs shall not require further payment
although continued maintenance of the Section 2 Programs shall be subject to
MSP’s payment of CA’s annual maintenance fee.
EFFECTIVE DATE: March 30, 2006
EXPIRATION DATE: March 29, 2009
SPECIAL TERMS
MSP and CA agree that the following terms and conditions amend and supplement
the MSP Agreement and in the event of conflict the following shall prevail:
LICENSE TERMINATION
All Licenses and Order Forms respecting use of the CA Software granted to MSP by
CA or any of its predecessors for use at the installation site set forth above
are hereby terminated, subject, however, to the obligations of MSP (a) to pay
all contracted payments which otherwise would have become due and payable, and
(b) to maintain the confidentiality of the CA Software and comply with the
non-disclosure provisions of such terminated Licenses. Any future use of or
access to the CA Software by MSP at any MSP Operations Center Installation Site
shall be controlled exclusively by the terms of this Agreement.
SUPPLEMENTAL FEES
MSP may increase the Use Authorization during the Term upon prior written notice
to CA and payment of CA’s one-time supplemental license fee calculated as CA’s
then prevailing fee schedule, with the exception of the CA Software in the below
table. Notwithstanding any installment payment schedule for the initial Fees,
the Supplemental Fees shall be paid within thirty (30) days after MSP’s receipt
of CA’s invoice. The Supplement Fees shall be pro rated until the next
anniversary of the Effective Date of the License and shall be payable in full
annually thereafter. The Supplemental Fees shall be billable upon MSP giving CA
notice of its desire to increase the Use Authorization, including by request
that CA issue an authorization key.

          CA Performance Management       Supplemental Fee per Element Elements
Universal   Cumulative # of Elements   (includes Maintenance & Support)
 
  Up to 4,999   $10.00
 
  5,000 – 9,999   $9.00
 
  10,000 – 14,999   $8.10
 
  15,000 – 19,999   $7.29
 
  20,000 – 24,999   $6.56
 
  25,000 +   $5.90

          VOIP Handsets   Cumulative # of Handsets   Supplemental Fee per
Handset (in With or without the CA Software       increments of 1,000; includes
Maintenance Components       & Support)
 
  Up to 9,999   $7.00
 
  10,000 – 14,999   $6.30
 
  15,000 – 19,999   $5.67
 
  20,000 – 24,999   $5.10
 
  25,000 +   $4.59

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 11 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

EXHIBIT B
MSP SUPPORT ADDENDUM
I. DEFINITIONS:

  •   CA Customer Support – The CA Global organization responsible for providing
technical support services to our customers and Partners.     •   Incident – A
single and specific request for technical support assistance that is tracked by
an Incident number associated with an Incident tracking system.     •   Normal
Business Hours – 9am to 5pm ET Monday through Friday (excluding U.S. Holidays).
    •   SupportConnect – CA’s online support Incident management infrastructure
which provides online access to StarTrak, CA’s voice related support Incident
tracking system.     •   Sustaining Engineering – The division within CA
Development responsible for the development of patches, bugs, fixes, and other
code-related remedies.

Support Defined:
The technical support functions described herein include the following
functions:

•   Answering CA Software installation, configuration or usage questions.   •  
Capturing initial problem definition and failure information.   •   Isolating
and identifying software problems.   •   Providing standard fixes and
workarounds to known problems.   •   Providing solutions for complex problems.  
•   Escalating unresolved problems or those requiring formal fixes to Sustaining
Engineering as appropriate.

II. TERMS AND CONDITIONS:
MSP Agrees:

0.   MSP acknowledges that proper marketing and support of the CA Software is
largely dependent on appropriate training of MSP sales and technical staff. MSP
shall ensure that members of its sales and technical staff complete and maintain
sufficient training regarding the CA Software as necessary to properly market
the CA Software and provide Tier 1 Support to End Users. In the event that
trained staff are reassigned to other duties or leave the employ of MSP, MSP
shall promptly cause other employees to undergo the necessary minimum training
programs. MSP will indemnify and defend CA against all damages, fines, costs,
fees, expenses and judgments that may be rendered or assessed against CA as a
result of an error or omission on the part of MSP relating to its performance
hereunder.   1.   MSP agrees to make best efforts to develop and maintain a
level of proficiency within MSP technical support staff and meet all
certifications publicly communicated by CA for the purpose of supporting
professional development relevant to CA Software supported by MSP, as well as to
address concerns where verifiable Incident data supports a training requirement
that may be developing.   2.   MSP agrees to make all reasonable attempts to
identify, isolate, troubleshoot and resolve all technical support concerns
reported by End Users as described in the Roles and Responsibilities section
below. If the Incident is above the technical expertise of MSP’s support staff,
CA Customer Support will provide technical support assistance directly to the
MSP as is reasonably required.   3.   MSP agrees to document and track all
requests from End Users for the purposes of quality review and training needs
assessment through MSP’s current Incident management solution.   4.   MSP agrees
to make best efforts to notify End Users of urgent CA Software notifications,
alerts, bulletins, maintenance and/or release information to ensure End Users
are maintaining current CA Software maintenance levels.   5.   MSP agrees to
make best efforts to evaluate End User satisfaction and provide semi-annual
reports to evaluate such satisfaction in accordance with MSP’s current customer
service survey or evaluation practices, and to share the results of those
customer service surveys or evaluation activities with CA.   6.   MSP agrees not
to disclose any CA phone numbers or contact methods with any End User without
prior written consent from CA.       CA Agrees:   7.   CA agrees to provide MSP
with historical Incident related statistics to facilitate staffing and impact
assessment. This includes, but is not necessarily limited to Incident
categories, resolution criteria, volumes of Incidents against distributed
licenses, and other factors that may help MSP understand and plan for delivery
of technical support.   8.   CA will make continuous on-going training available
to MSP on a reasonable basis. Training, which shall include the provision of
written training materials, is available from CA at CA’s standard rate per
person, per day for regularly scheduled training

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 12 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

    conducted at a CA training facility or an MSP facility, which may be located
in the US or in Canada. MSP may also choose to take other CA certified training
from other sources. MSP shall bear its own travel and subsistence expenses in
connection with such training.   9.   CA agrees to make all reasonable attempts
to provide MSP with relative historical Incident data to support the development
of End User self-service including, raw knowledge, knowledge utilization
statistics, and access to online knowledge. CA will not “republish” existing
knowledge to reflect MSP marketing or branding.   10.   CA agrees to provide and
maintain within its reasonable commercial efforts, a CA Customer Support
advocate outside of the CA Software support chain, within the CA Customer
Support organization, to represent the MSP management team to CA Customer
Support on issues outside of normal CA Software support activities.   11.   CA
agrees to notify in writing, and in advance of six (6) months, intentions to
discontinue support for any currently supported CA Software contractually
distributed by MSP.

MSP and CA Agree:

12.   MSP and CA mutually agree to establish a target Incident volume per month
reported to CA Customer Support, and MSP agrees to make all reasonable efforts
to maintain the target levels. Target will be a measurement of percentage of
Incidents vs. licenses distributed over the term of the Agreement. Incidents
associated with code defect will not be considered in any factor.   13.   MSP
and CA agree that the scope of the CA Customer Support obligation shall extend
to provide technical support to MSP exclusively and not to End Users.   14.   CA
shall provide MSP with Maintenance Releases of the CA Software made generally
available by CA during the Term of the Agreement. MSP shall be responsible for
distributing the Maintenance Releases only to End Users properly licensed to use
the CA Software in accordance with this Agreement.   15.   CA may provide MSP
with New Versions of the CA Software made generally available by CA during the
Term of this Agreement. MSP may distribute the New Versions only to End Users
properly licensed to use the CA Software in accordance with this Agreement.  
16.   MSP and CA agree to make any and all reasonable attempts to share or
communicate, Incident or problem resolution related information that will
support future enhancements to the CA Software set-up, installation,
configuration, help files or make other such reasonable enhancements to support
related End User self-service infrastructure, to reduce Incident volumes to both
MSP and CA through the mutual improvement of the End User experience. CA will
not provide information outside the scope of the direct relationship between MSP
and CA.   17.   MSP and the Customer Support advocate agree to conduct, upon the
reasonable request of either party, quarterly reviews of the overall
effectiveness of the CA Customer Support relationship, identify areas for
improvement and identify potential training requirements. This includes a review
of performance statistics for relevant areas of the relationship provided by a
CA Customer Support Senior Manager from MSP and CA. All available metrics should
be used to evaluate the effectiveness of the support relationship including, but
not necessarily limited to:

  •   License distribution     •   End User quantities     •   Incident volumes
    •   Incident telephony (ACD or Other) statistics     •   Resolution criteria
    •   MSP experience     •   Escalation details     •   Incident or problem
details

III. ROLES AND RESPONSIBILITIES:

              MSP Delivers   CA Delivers   Level of Support Definition
X
      Tier 1 / Level 1
MSP Client Assistant   Level 1 Support includes the initial response to an End
User reported Incident (and any follow-up response as appropriate), initial
information gathering, entitlement and escalation to Level 2.
 
           
X
      Tier 1 / Level 2   Level 2 Support includes some or all of the following:
 
      MSP Support Engineer   answering software installation, configuration or
usage questions; initial problem and failure information gathering; problem
isolation, identification, and/or providing standard fixes and workarounds to
known problems; escalating unresolved problems to a CA Support Engineer.

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 13 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

              MSP Delivers   CA Delivers   Level of Support Definition
 
  X   Tier 2 / Level 3
CA Support Engineer   Level 3 Support consists of, but is not limited to,
problem isolation, identification, and replication; providing standard fixes and
workarounds to known problems; providing remedies for both new and known complex
problems; escalating unresolved problems or those requiring formal fixes to CA
Sustaining Engineering.
 
  X   Tier 2 / Level 4
CA Sustaining
Engineering   Level 4 Support consists of advanced and engineering level problem
isolation, identification, and replication for complex problems; providing new
fixes and workarounds to problems; providing remedies for both new and known
complex problems; resolution of problems through the generation of formal fixes;
and assistance and repair requiring knowledge of software source code.

Contact Retention and Transfer Policy:
MSP will retain ownership of the relationship with the End User. During the
first sixty (60) days after the launch date, “warm” telephone conference calls
will be used to facilitate training and development for MSP. This conference
call shall consist of MSP, End User and a CA Support Engineer. Thereafter, MSP
can implement a transfer policy of “warm” telephone conference / transfer or web
submission of Incidents via CA’s web-based portal http://SupportConnect.ca.com.
MSP shall submit detailed descriptions of any reported errors. If CA is not able
to replicate the error, MSP shall provide any additional information required by
CA, which may include a sample program enabling replication of the error. MSP
will also make its personnel available to assist in problem identification and
resolution.
IV. ENGAGEMENT PROCESS:
Telephone:
CA Customer Support is available 24 hours per day, 7 days per week, and 365 days
per year. Engaging CA technical support can be facilitated via telephone by way
of “warm transfer” or “warm conference”.
SupportConnect:
Online CA Customer Support is available via CA’s web-based portal at
http://SupportConnect.ca.com.
Incident Severities and SupportConnect Target Response Times:

                  Response Times During Severity   Definition   Normal Business
Hours*
1**
  A “system down” or product inoperative condition impacting production.
Examples include system crashes, and loss or corruption of data.   1 Hour
 
       
2
  A high-impact condition associated with the product. Examples include missing
functionality, errors, and significant performance degradation.   2 Hours
 
       
3
  A low-impact condition associated with the product. Examples include minor
documentation issues, and confusion over error messages.   4 Hours
 
       
4
  A question about product use or implementation. Examples include minor errors,
cosmetic changes or enhancements.   8 Business Hours (or 1
Business Day)

 

*   CA will use its reasonable efforts to meet the Target Response Times and/or
set MSP expectation with regard to remedial software support.   **   MSP
technical contact must remain available to work on a Severity 1 issue 24 hours a
day for the issue to retain a Severity 1 status. If an MSP technical contact is
unavailable, CA Customer Support will re-categorize the Incident Severity level
to a Severity 2.

Incident Requirements:
CA Software support requests must contain all pertinent information in English
including Customer Site ID, Software/Revision number, Operating system/version,
Platform, Problem Description, Log Files/Test Case, Problem Severity and a
technical contact that is familiar with the software problem and End User
environment. MSP must execute diagnostic routines if provided by CA and inform
CA of the results. MSP must also verify the existence of a software problem and
provide the conditions in which the problem may be duplicated.

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 14 of 15



--------------------------------------------------------------------------------



 



      (CA, INC. LOGO) [h44365h4436502.gif]   MSP AGREEMENT

V. THREAT OUTBREAK:
CA shall make any and all reasonable attempts to resolve any identified Threat
Outbreak as expeditiously as possible. CA will provide MSP with direct access to
CA’s Threat Research and Development Center via the CA Security Advisor 24 hours
per day, 7 days per week, 365 days per year.
VI. ESCALATION PROCEDURE:
Any Incident in which the End User indicates they have a critical situation can
be escalated as follows:

0.   The first mechanism is an escalation within the assigned technician
relationship. This is done by communicating with the CA Support Engineer
assigned to the Incident through Incident updates via telephone or
http://SupportConnect.ca.com.   1.   The second mechanism is to formally change
the severity of the Incident in question. This can be done by asking the CA
Support Engineer to upgrade the Incident severity or by calling Customer Support
and asking the Client Assistant to upgrade the Incident severity and requesting
a CA Support Engineer call back. This will generate an alert to the change in
severity.

  •   Note that a Severity 1 status will only be maintained while the MSP is
present to work on the Incident unless there are clearly no actions items
remaining that relate to the MSP. Severity 1 status will not remain in effect if
communication failures occur and in Incidents where an MSP is unresponsive, or
not available to work with Customer Support.

2.   The third mechanism is to call CA Customer Support and request the Incident
be escalated to the attention of the Support Supervisor.   4.   The escalation
path is the same during business and non-business hours; however CA Senior
Management is only available during normal business hours.

     Escalation Path:

  •   Support Engineer (24x7x365)     •   Support Supervisor (24x7x365)     •  
Support Manager (24x7x365)     •   Partner Operations Manager (Normal Business
Hours)     •   Director Partner Operations (Normal Business Hours)     •   Vice
President Global Support Operations (Normal Business Hours)     •   Senior Vice
President Customer Support (Normal Business Hours)

VII. REPORTING REQUIREMENTS:
Standard Reporting through CA Partnership Summary.

      CA Initial     /s/ DDG        MSP Initial     /s/ JG            Legally
approved by CA Shama09    

Page 15 of 15